Citation Nr: 0619720	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from July 1969 to 
July 1971 and from January to March 1991.  

This case was denied by the Board of Veterans' Appeals 
(Board) in October 2005 and subsequently vacated by the Board 
in a separate decision in July 2006.  

This appeal is remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas (RO) 
via the Appeals Management Center in Washington, DC.  


REMAND

A review of the claims file reveals that relevant VA 
treatment records dated in August and September 2005 and a 
December 2005 statement from a VA psychiatrist have been 
added to the file since the most recent Supplemental 
Statement of the Case without a waiver of initial RO 
consideration.  See 38 C.F.R. § 19.37 (2005).  

Additionally, the Board notes that the veteran was 
hospitalized for his service-connected post-traumatic stress 
disorder (PTSD) in August and September 2005, and it was 
noted at hospital discharge that the veteran's global 
assessment of functioning (GAF) was 26.  Although his GAF was 
noted to be 61 later in September 2005, the current severity 
of his service-connected PTSD is unclear.  VA has the 
authority to schedule a compensation and pension examination 
when such is deemed to be necessary, and the veteran has an 
obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2005), examinations will be requested 
whenever VA determines, as in this case, that there is a need 
to verify the severity of a disability.  See also 38 C.F.R. 
§ 3.159 (2005).  



Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be asked to provide 
the names and addresses, as well as the 
dates of treatment, of all health care 
providers who have treated him for 
psychiatric disability since September 
2005.  After securing any appropriate 
consent from the veteran, VA must obtain 
any such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform him of this and request him 
to provide copies of the outstanding 
medical records.

2.  Thereafter, the RO must arrange for 
examination of the veteran to determine the 
current nature and severity of his service-
connected PTSD.  The VA claims folder, 
including a copy of this Remand, must be made 
available to and reviewed by the examiner.  
All indicated tests and studies must be 
accomplished; and all clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected PTSD.  The 
examiner must attempt to distinguish, to the 
extent possible, between symptomatology due 
to his service-connected PTSD and any 
symptomatology due to any nonservice-
connected psychiatric disability.  The 
examiner must assign a numerical code under 
the Global Assessment of Functioning Scale 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders and the 
definition of the numerical code assigned 
must be included.  The examiner must report 
the veteran's occupational and social 
impairment, to include deficiencies in work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty 
in adapting to stressful circumstances 
(including work or a worklike setting); or 
the inability to establish and maintain 
effective relationships.  The examiner must 
also report whether there is gross impairment 
in the veteran's thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
herself or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or memory 
loss for names of her close relatives, her 
own occupation, or her own name.  The 
examiner must provide an opinion as to the 
extent that the veteran's service-connected 
PTSD interferes with his ability to obtain 
and maintain substantially gainful 
employment.  All examination findings, along 
with the complete rationale for each opinion 
expressed and conclusion reached, must be set 
forth in a typewritten report.

3.  The RO must inform the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.
4.  After the above have been completed, the 
RO must readjudicate the veteran's claim for 
an initial rating in excess of 50 percent for 
service-connected PTSD, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case, to 
include the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



